DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group III in the reply filed on 3/23/22 is acknowledged.
Claims 1-30 are currently pending. 
Claims 1-14, 17 are withdrawn as directed to non-elected inventions.
Claims 15 and 18-19 are currently amended. 
Claims 20-30 are newly added. 
Claims 15-16, and 18-30 are elected and examined on the merits.
Claim Objections
Claim 20 is objected to because of the following informalities. Appropriate correction is required.
Claim 20 appears to contain a typographical error and should read “wherein step (d) further comprises sorting the SMDCs according to a method selected from”.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the limitations “treating a neuromyopathy and/or myopathy and/or muscle dysfunction”. The use of two “and/or” renders it unclear what limitations are requirements of the claim. For examination purposes claim 15 is interpreted as “treating at least one condition selected from the group consisting of a neuromyopathy, , and[[/or]] muscle dysfunction”. All dependent claims are interpreted in accordance with this interpretation. 
Claim 19 contains the limitations “wherein the incontinence is a urinary and/or an anal or fecal incontinence”. The use of the “and/or” and “or” in combination without punctuation renders it unclear what limitations are requirements of the claim. For examination purposes claim 19 is interpreted as “wherein the incontinence is at least one of a urinary incontinence, incontinence, or a fecal incontinence”.

Claim Rejections - 35 USC § 112(d)/4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 28-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Each of claims 28-30 refer to an additional optional step. As the step is optional, it appears that each of claims 28-30 do not require any further limitations beyond those recited in claim 20. 
Claim Rejections - 35 USC § 112(a)/1st paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 15-16, and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The specification, while being enabling for treating incontinence, does not reasonably provide enablement for any neuromyopathy, myopathy, or muscle dysfunction. Further, the specification, while being enabling for treating incontinence, does not reasonably provide enablement for preventing incontinence. The specification contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” See MPEP § 2164. These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill: 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
(A) With respect to the breadth of the claims, the claims as currently drafted encompass treating and/or preventing any neuromyopathy, myopathy, or muscle dysfunction. With respect to preventing, preventing is understood to indicate that the disclosed methods prohibit the development of the recited conditions in any and all subjects. Consequently, the breadth of the claims is expansive. 
(B) The invention is in the field of muscle dysfunctions.
(C)-(E) Before any method of preventing a muscle dysfunction (e.g., incontinence, muscular dystrophy, ALS, polymyositis, botulism, etc.) could be practiced with any level of predictability, some method of identifying subjects predisposed to the particular conditions must be available. While the art has advanced in recent years, it is still highly unpredictable not only which individuals will develop a particular condition, when they will develop a particular condition, and when a “preventative” therapy will be helpful. Therefore, preventing muscular dysfunctions from developing is an art with a great degree of unpredictability.
(F)-(G) The applicants have not provided any working examples directed to treating any conditions. The specification generally recites that the composition may be useful for treating subjects with incontinence by administering the cells directly into either the urinary or anal sphincter. The specification further explains that SMDCs have demonstrated success in the treatment of fecal incontinence. The specification contains no discussion of other specific, representative conditions which may be treated by administering the SMDCs
            (H) Undue experimentation would be required to practice the invention as claimed due to the amount of experimentation necessary because of the breadth of the claims, the state of the prior art and its lack of predictability, and the lack guidance in the form of varied working examples in the specification.
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 15-16, and 18-30, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 15-16, 18-30 would not be enabled by the written disclosure.  Therefore, claims 15-16, and 18-30 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to make and use the invention commensurate with the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sharifiaghdas  F., Taheri, M., & Moghadasali, R. Isolation of human adult stem cells from muscle biopsy for future treatment of urinary incontinence. Urology Journal, Vol. 8, No. 1 (2011) pp. 54-59 (hereinafter Sharifiaghdas).
Sharifiaghdas discloses methods of obtaining muscle derived stem cells (MDSCs) for the treatment of urinary incontinence (Abstract). Sharifiaghdas explains that there is need for a reliable population of MDSCs for the treatment of urinary incontinence (Introduction). Sharifiaghdas discloses obtaining a sample of muscle and placing in phosphate buffered saline solution (PBS) on ice (Cell isolation; preplate and tissue explant techniques). The muscle sample is then minced and chopped razor blades (Cell isolation; preplate and tissue explant techniques). The minced sample is then subjected to enzymatic digestion using collagenase IV for 1 hour, dispase for 45 minutes, and trypsin-ethylenediaminetetraccetic acid (EDTA) for 30 minutes, each at 37°C (Cell isolation; preplate and tissue explant techniques). Each enzymatic digestion step is followed by centrifugation, decanting, and resuspension of the cells (Cell isolation; preplate and tissue explant techniques). The resultant cells are cultured to produce a population of adherent cells (Cell isolation; preplate and tissue explant techniques). After 2 to 3 weeks the cells are collected and analyzed using flow cytometry (Flow cytometry). Sharifiaghdas discloses that on average 54% of the resultant MDSCs demonstrate positive expression of CD56, and 14% demonstrate positive expression of CD34 (Flow cytometry and immunocytochemistry; populations of CD56+ ranged between 59% and 48%). Sharifiaghdas suggests that the resultant cell populations (CD45-, CD34+/-, CD56+, Pax7-) may be useful for treatment of urinary incontinence (Introductions, Conclusions). 
Sharifiaghdas does not disclose that the population contains at least 60% CD56+ cells. However, Sharifiaghdas explains that the CD45-, CD34+/-, CD56+, Pax7- MDSCs may be useful for treatment of urinary incontinence (Introduction, Conclusions). Sharifiaghdas also discloses utilizing flow cytometry to identify and sort populations of the MDSCs. Thus, there is a suggestion present in Sharifiaghdas that a substantially pure population of CD56+ MDSCs could be isolated. Further, as per MPEP § 2144.05 a prima facie case of obviousness exists where claimed ranges or amounts do not overlap but are merely close. As Sharifiaghdas discloses that in at least one embodiment, the population of MDSCs contains 59% of CD56+ cells, it would be obvious to one of ordinary skill in the art that the population could contain at least 60% of CD56+ cells.
Sharifiaghdas is silent as to the percentage of cells which demonstrate positive expression of A2B5. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the resultant SMDCs of the prior art differ, and if so to what extent, from applicant’s  SMDCs. The prior art discloses a method and SMDCs which is similar to applicant’s SMDCs for these reasons: Sharifiaghdas discloses obtaining a sample of skeletal tissue in PBS on ice, processing the sample, enzymatically digesting the sample at 37 °C for 2 hours 15 minutes, pelleting the sample, and sorting via flow cytometry to identify a population of CD56+ MDSCs. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
The cited art taken as a whole demonstrates a reasonable probability that the MDSCs are either identical or sufficiently similar to the claimed MDSCs that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that MDSCs of the cited prior art does not possess a critical characteristic that is possessed by the claimed MDSCs would advance prosecution and might permit allowance of claims to applicant’s MDSCs. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Claims 20-30 are rejected under 35 U.S.C. 103 as obvious over Sharifiaghdas as applied to claims 15-17 and 18-19 above, and in view of Sharifiaghdas, F., Taheri, M., & Moghadasali, R. Isolation of human adult stem cells from muscle biopsy for future treatment of urinary incontinence. Vol. 8, No. 1 (2011) pp. 54-59 (hereinafter Freshney).
Sharifiaghdas does not disclose that the enzymatic digestion is performed in the presence of serum. However, as explained in Freshney, serum is commonly used in disaggregation of tissue, and promotes survival of the cells (11.1.2). It would be obvious to one of ordinary skill in the art to try including serum in the enzymatic digestion cocktails as one of a finite number of identified solutions for enzymatic digestion, with a reasonable expectation that the tissue would be digested. A skilled artisan would be motivated to use serum to improve survival of the cells contained in the tissue sample. 
Sharifiaghdas does not disclose that the processing comprises the use of scissors, scalpel, tweezers, filter, or ball mill. However, Sharifiaghdas discloses processing the tissue with razor blades. Freshney explains that one of the common features of disaggregation is that the tissue would be finely chopped with sharp scalpels to cause minimal damage (11.1.2). It would be obvious to one of ordinary skill in the art that the razor blades of Sharifiaghdas could be substituted for the scalpel of Freshney as a simple substitution of one known means for processing a tissue sample for another with the predictable result that the tissue would be processed. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632